       Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 1 of 19 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF ILLINOIS-EASTERN DIVISION

DT, LLC,                                              )
                                                      )
                                                      )
                  Plaintiff,                          )
                                                      )                 Civil Action No.
                                                      )
v.                                                    )
                                                      )
                                                      )
THE PARTNERSHIPS AND                                  )
UNINCORPORATED ASSOCIATIONS                           )                 DEMAND FOR JURY TRIAL
IDENTIFIED IN SCHEDULE “A”,                           )
                                                      )
                                                      )
                  Defendants.                         )

                                                 COMPLAINT

         Plaintiff DT, LLC, a limited liability company (“Plaintiff”), by and through its

undersigned counsel, hereby files this Complaint against the partnerships and unincorporated

associations identified in Schedule “A” (together, “Defendants”). In support thereof, Plaintiff

states as follows:1

                                         I.    JURISDICTION AND VENUE

         1.       This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., the Federal Copyright

Act, 17 U.S.C. § 101, et seq., 28 U.S.C. § 1338(a)-(b) and 28 U.S.C. § 1331. This Court has

jurisdiction over the claims in this action that arise under the laws of the State of Illinois pursuant




1
 Since it is unknown when Plaintiff’s concurrently filed Motion for Temporary Restraining Order will be ruled
upon, Plaintiff’s name has been removed to prevent Defendants from receiving advanced notice and Plaintiff has
moved for an order sealing the Complaint and the trademark certificates and copyright certificates filed under seal as
Exhibit 1 and Exhibit 2.


                                                          1
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 2 of 19 PageID #:2




to 28 U.S.C. § 1367(a) because the state law claims are so related to the federal claims that they

form part of the same case or controversy and derive from a common nucleus of operative facts.

        2.      This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and this

Judicial District.

        3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants, since each Defendant directly targets

business activities toward consumers in the United States, including Illinois, through their

operation of or assistance in the operation of the fully interactive, commercial Internet stores

operating under the Defendant domain names and/or the Defendant Internet Stores identified in

Schedule A. Specifically, each of the Defendants are directly reaching out to do business with

Illinois residents by operating or assisting in the operation of one or more commercial,

interactive e-commerce stores through which Illinois residents can purchase products bearing

infringing and/or counterfeit versions of Plaintiff’s product. Each of the individual Defendants

have targeted sales from Illinois residents by operating online stores that offer shipping to the

United States, including Illinois, accept payment in U.S. dollars and, on information and belief,

has sold products that infringe Plaintiff’s trademarks and/or copyrights to residents of Illinois. In

short, each Defendant is committing tortious acts in Illinois, is engaging in interstate commerce,

and has wrongfully caused Plaintiff substantial injury in the State of Illinois.

                                     II.        INTRODUCTION

        4.      Plaintiff filed this action to combat online counterfeiters and infringers who trade

upon Plaintiff’s reputation and goodwill by selling and/or offering for sale unauthorized and




                                                  2
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 3 of 19 PageID #:3




unlicensed counterfeit and infringing products, and marketing these counterfeit products using

versions of Plaintiff’s federally-registered trademarks REDACTED (U.S. Reg. Nos.

REDACTED) and REDACTED (U.S. Reg. Nos. REDACTED) (“Plaintiff’s Trademarks”),

which Plaintiff affixes to genuine products and uses in its marketing campaigns. True, correct,

and complete copies of Plaintiff’s Trademark registrations are attached as Group Exhibit 1. The

Defendants create Internet stores (“the Defendant Internet Stores”) by the dozens and design

them to appear to be selling genuine copies of Plaintiff’s REDACTED products, while actually

selling counterfeit versions to unknowing consumers. Plaintiff is also the owner of several

copyrighted photographs and audiovisual works (U.S. Reg. REDACTED, attached as Group

Exhibit 2) (“Plaintiff’s Works”), which it also uses in connection with the sale and advertising of

Plaintiff’s genuine products.

       5.      While there is an anonymity between the Defendants, their Internet Stores share

unique common identifiers, such as design elements and similarities of the counterfeit products

offered for sale. These similarities indicate that the Defendant Internet Stores share common

manufacturing sources, thereby establishing that Defendants’ counterfeiting and infringement

operation arises out of the same transaction, occurrence, or series of transactions or occurrences.

Defendants attempt to avoid liability by going to great lengths to conceal both their identities and

the full scope and interconnection of their counterfeiting operation, including changing the

names of their stores frequently, opening new stores, helping their friends open stores, and

making subtle changes to their products. Plaintiff is forced to file this action to combat

Defendants’ counterfeiting and willful infringement of Plaintiff’s registered copyrights and

trademarks, as well as to protect unknowing consumers from purchasing counterfeit products

over the Internet in the belief that those products are authorized by REDACTED. Plaintiff has




                                                  3
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 4 of 19 PageID #:4




been and continues to be irreparably damaged through consumer confusion, dilution, and

tarnishment of its valuable trademarks as a result of Defendants’ actions and seek injunctive and

monetary relief.

                                           III. THE PARTIES

       Plaintiff DT, LLC

       6.      Plaintiff is a REDACTED limited liability company and is the creator and seller

of the REDACTED. Plaintiff sells these high-quality REDACTED through its brand

REDACTED.

       7.      Plaintiff started its brand REDACTED through the Kickstarter fundraising

platform. Plaintiff’s founder and innovator created the unique REDACTED design after finding

a need to change the experience of drinking beverages out of cans in an outdoor setting. The

Kickstarter website page for REDACTED details Plaintiff’s founder’s original design, idea, and

inspiration behind the product. In 2016, Plaintiff introduced a variation on the REDACTED

design marketed under Plaintiff’s REDACTED brand. Plaintiff’s unique products have been

advertised with its federally registered trademarks for several years. Plaintiff continues to heavily

advertise its unique products through advertisements demonstrating both its technology and

trademarked names through several social media distribution channels. Its advertisements and

websites feature original content and reviews for REDACTED branded products.

       8.      The Product is a recognized product that has been featured in nationally

distributed media sources. Plaintiff’s trademarked products are also regularly featured as unique

gadgets and gift ideas from nationally distributed media sources. The genuine products have

been positively reviewed on numerous sites that sell its genuine and federally trademarked

products.




                                                 4
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 5 of 19 PageID #:5




        9.      Plaintiff is engaged in the business of manufacturing, distributing and retailing

these high-quality REDACTED, such as REDACTED within the Northern District of Illinois

under the Federally registered trademarks REDACTED. Defendants’ sales of the counterfeit

REDACTED product in violation of Plaintiff’s intellectual property rights are irreparably

damaging Plaintiff.

        10.     Plaintiff’s brand, symbolized by the REDACTED trademarks, is a recognized

brand of REDACTED. The REDACTED trademark is distinctive and identifies the merchandise

as goods from Plaintiff. The registration of Plaintiff’s Marks constitutes prima facie evidence of

validity and of Plaintiff’s exclusive right to use these trademarks pursuant to 15 U.S.C. §

1057(b). The trademarks have been continuously used and never abandoned since their first use.

        The Defendants and Defendant Internet Stores

        11.     Defendants are individuals and entities who, upon information and belief, reside

in the People’s Republic of China or other foreign jurisdictions. Defendants conduct business

throughout the United States, including within the state of Illinois and in this Judicial District,

through the operation of the fully interactive commercial websites and online commercial

marketplaces operating under the Defendant Internet Stores. Each Defendant targets the United

States, including Illinois, and has offered to sell and, on information and belief, has sold and

continues to sell counterfeit REDACTED products to consumers within the United States,

including Illinois and in this Judicial District.

        12.     Defendants are an interrelated group of counterfeiters and infringers, who create

numerous Defendant Internet Stores and design these stores to appear to be selling genuine

REDACTED products, while they actually sell inferior imitations of Plaintiff’s products. The

Defendant Internet Stores share unique common identifiers, such as common design elements,




                                                    5
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 6 of 19 PageID #:6




the same or similar counterfeit REDACTED products that they offer for sale, similar counterfeit

REDACTED product descriptions, the same or substantially similar shopping cart platforms,

accepted payment methods, check-out methods, lack of contact information, identically or

similarly priced counterfeit products and volume sale discounts. The tactics used by Defendants

to conceal their identities and the full scope of their counterfeiting operation make it virtually

impossible for Plaintiff to discover the precise scope and the exact interconnections of their

counterfeit network. In the event Plaintiff discovers additional credible information regarding

their identities, Plaintiff will take appropriate steps to amend the Complaint.

                       THE DEFENDANTS’ UNLAWFUL CONDUCT

       13.     The success of Plaintiff’s brand has resulted in significant counterfeiting and

infringement. Consequently, Plaintiff has identified numerous marketplace listings on

eCommerce platforms including, but not limited to, AliExpress, Alibaba, Amazon, DHGate,

eBay, Gearbest, Joom, Shopify, and Wish, including the Defendant Aliases, which have been

offering for sale, selling, and exporting illegal products to consumers in this Judicial District and

throughout the United States. Defendants have persisted in creating the Defendant Aliases.

eCommerce sales, including eCommerce Internet Stores like those of Defendants, have resulted

in a sharp increase in the shipment of unauthorized products into the United States. See Exhibit

3, Department of Homeland Security, Fiscal Year 2019 Seizure Statistics Report. According to

Customs and Border Patrol’s (“CBP”) report, over 90% of all CBP intellectual property seizures

were smaller international mail and express shipments (as opposed to large shipping containers).

Id. Approximately 85% of CBP seizures originated from mainland China and Hong Kong. Id.

Counterfeit and pirated products account for billions of dollars in economic losses, resulting in




                                                  6
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 7 of 19 PageID #:7




tens of thousands of lost jobs for legitimate businesses and broader economic losses, including

lost tax revenue.

       14.     Counterfeiting rings are able to take advantage of the anonymity provided by the

Internet which allows them to evade enforcement efforts to combat counterfeiting. For example,

counterfeiters take advantage of the fact that marketplace platforms do not adequately subject

new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these Internet

platforms.” See Exhibit 4, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age

of the Internet, 41 NW. J. INT’L. L. & BUS. 24 (2020). Additionally, “Internet commerce

platforms create bureaucratic or technical hurdles in helping brand owners to locate or identify

sources of counterfeits and counterfeiters.” Id. at 25. Therefore, with the absence of regulation,

Defendants may and do garner sales from Illinois residents by setting up and operating

eCommerce Internet Stores that target United States consumers using one or more aliases, offer

shipping to the United States, including Illinois, accept payment in U.S. dollars, and, on

information and belief, have sold counterfeit products to residents of Illinois.

       15.     Upon information and belief, at all times relevant hereto, the Defendants in this

action have had full knowledge of Plaintiff’s ownership of the REDACTED trademarks,

including its exclusive right to use and license such intellectual property and the goodwill

associated therewith. Defendants Internet Stores also use Plaintiff’s copyrighted photos to

advertise their counterfeit REDACTED products, obviously copies of the genuine photos that

Plaintiff uses on its webpage to sell and advertise its genuine and original REDACTED products.

       16.     Defendants often go to great lengths to conceal their identities by using multiple

fictitious names and addresses to register and operate their massive network of Defendant




                                                  7
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 8 of 19 PageID #:8




Internet Stores. Other Defendant domain names often use privacy services and Virtual Private

Networks that conceal the owners’ identities, locations, and contact information. Upon

information and belief, Defendants regularly create new websites and online marketplace

accounts on various platforms using the identities listed in Schedule A of the Complaint, as well

as other presently unknown fictitious names and addresses. Such Defendant Internet Store

registration patterns are one of the many common tactics used by the Defendants to conceal their

identities, the full scope and interworking of their massive counterfeiting operation, and to avoid

being shut down.

       17.     The counterfeit REDACTED products for sale in the Defendant Internet Stores

bear similarities and indicia of being related to one another, suggesting that the counterfeit

REDACTED products were manufactured by and come from a common source and that, upon

information and belief, Defendants are interrelated. Some similarities include the identical text

description of the product, Plaintiff’s copyrighted images, and other advertising information that

is used by several individual Defendant Internet Stores over multiple eCommerce platforms.

       18.     Upon information and belief, Defendants also deceive unknowing customers by

using the REDACTED trademarks without authorization within the content, text, and/or meta

tags of their websites to attract various search engines on the Internet looking for websites

relevant to consumer searches for Plaintiff’s REDACTED product. Additionally, upon

information and belief, Defendants use other unauthorized search engine optimization tactics and

social media spamming to ensure that the Defendant Internet Stores listings show up at or near

the top of relevant search results to Plaintiff’s detriment. As such, Plaintiff also seeks to disable

Defendant domain names owned by Defendants that are the means by which the Defendants

could continue to sell counterfeit REDACTED products.




                                                  8
      Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 9 of 19 PageID #:9




        19.    Defendants have manufactured, imported, distributed, offered for sale, and sold

counterfeit REDACTED products using Plaintiff’s REDACTED trademarks and continue to do

so. Defendants’ use of Plaintiff’s Marks on or in connection with the advertising, marketing,

distribution, offering for sale, and sale of the counterfeit REDACTED products is likely to cause

and has caused confusion, mistake, and deception by and among consumers and is irreparably

harming Plaintiff.

        20.    Without authorization or license from Plaintiff, Defendants have knowingly and

willfully used and continue to use the REDACTED trademarks in connection with the

advertisement, offer for sale, and sale of counterfeit REDACTED products, through, inter alia,

the Internet. The counterfeit REDACTED products are not genuine products of the Plaintiff. The

Plaintiff did not manufacture, inspect, or package the counterfeit REDACTED products and did

not approve the counterfeit REDACTED products for sale or distribution. Each of the

Defendants Internet Stores offers shipping to the United States, including Illinois, and, on

information and belief, each Defendant has sold counterfeit REDACTED products into the

United States, including Illinois.

        21.    Upon information and belief, Defendants will continue to register or acquire

listings for the purpose of selling counterfeit REDACTED products that infringe upon the

REDACTED trademarks unless preliminarily and permanently enjoined.

        22.    Defendants’ use of the REDACTED trademarks in connection with the

advertising, distribution, offering for sale, and sale of counterfeit REDACTED products,

including the sale of counterfeit REDACTED products into Illinois, is likely to cause and has

caused confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiff.




                                                 9
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 10 of 19 PageID #:10




                                COUNT I
         TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       23.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 22.

       24.     This is a trademark infringement and counterfeit action against Defendants based

on their unauthorized use in commerce of counterfeit imitations of the federally registered

REDACTED Trademarks in connection with the sale, offering for sale, distribution, and/or

advertising of infringing goods. The Trademarks are distinctive marks. Consumers have come to

expect the highest quality from Plaintiff’s products provided under Plaintiff’s Trademarks.

       25.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and

are still selling, offering to sell, marketing, distributing, and advertising products in connection

with Plaintiff’s Trademarks without Plaintiff’s permission.

       26.     Plaintiff is the exclusive owner of Plaintiff’s Marks. The United States

Registrations for Plaintiff’s Marks remain in full force and effect. Upon information and belief,

Defendants have actual knowledge of Plaintiff’s rights in Plaintiff’s Marks, as well as

constructive knowledge under Section 22 of the Lanham Act, 15 U.S.C. § 1072. In spite of that

knowledge, Defendants continue willfully infringing and intentionally using counterfeits of

Plaintiff’s Trademarks. Defendants’ willful, intentional, and unauthorized use of Plaintiff’s

Trademarks is likely to cause and is causing confusion, mistake, and deception as to the origin

and quality of the counterfeit goods among the general consuming public.

       27.     Defendants’ activities constitute willful trademark infringement and

counterfeiting under Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                  10
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 11 of 19 PageID #:11




         28.   Plaintiff has no adequate remedy at law, and if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

well-known Plaintiff’s Trademarks.

                                           COUNT II
                                 FALSE DESIGNATION OF ORIGIN

         29.   Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in Paragraphs 1 through 28.

         30.   Defendants’ promotion, marketing, offering for sale, and sale of infringing and

counterfeit REDACTED branded products has created and is creating a likelihood of confusion,

mistake, and deception among the general public as to the affiliation, connection, or association

with Plaintiff or the origin, sponsorship, or approval of Defendants’ counterfeit version of

Plaintiff’s REDACTED product.

         31.   By using Plaintiff’s Trademarks in connection with the sale of counterfeit

REDACTED product, Defendants create a false designation of origin and a misleading

representation of the fact as to the origin and sponsorship of the counterfeit Plaintiff’s

REDACTED product.

         32.   Defendants’ false designation of origin and misrepresentation of fact as to the

origin and/or sponsorship of the counterfeit REDACTED product to the general public is a

willful violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

         33.   Plaintiff has no adequate remedy at law and, if Defendants’ actions are not

enjoined, Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its

brand.




                                                 11
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 12 of 19 PageID #:12




                                   COUNT III
        VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                           (815 ILCS § 510, et seq.)

       34.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 33.

       35.     Defendants have engaged in acts violating Illinois law including, but not limited

to, passing off their counterfeit REDACTED product as those of Plaintiff, causing a likelihood of

confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with Plaintiff’s

genuine REDACTED product, representing that their products have Plaintiff’s approval when

they do not, and engaging in other conduct which creates a likelihood of confusion or

misunderstanding among the public.

       36.     The foregoing Defendants’ acts constitute a willful violation of the Illinois

Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       37.     Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by this Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.

                                      COUNT IV
                        COPYRIGHT INFRINGEMENT (17 U.S.C. § 501(a))

       38.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 37.

       39.     Plaintiff’s Works have significant value and have been produced and created at

considerable expense. Plaintiff is the owner of each original work, and each is covered by

registration of the Copyright in that work.




                                                 12
     Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 13 of 19 PageID #:13




        40.     Plaintiff, at all relevant times, has been the holder of the pertinent exclusive rights

infringed by Defendants, as alleged hereunder, including but not limited to the copyrighted

Plaintiff’s Works, including derivative works.

        41.     Upon information and belief, Defendants had access to the works through

Plaintiff’s normal business activities. After accessing Plaintiff’s Work, Defendants wrongfully

created copies of the copyrighted Plaintiff’s Works without Plaintiff’s consent and engaged in

acts of widespread infringement through posting the works via online websites and digital

markets, and the creation and sale of prints.

        42.     Plaintiff is informed and believes and thereon alleges that Defendants further

infringed Plaintiff’s copyrights by making or causing to be made derivative works from

Plaintiff’s Works by producing and distributing reproductions without Plaintiff’s permission.

        43.     Defendants, without the permission or consent of Plaintiff, have, and continue to

sell online infringing derivative works of Plaintiff’s Works. Defendants have violated Plaintiff’s

exclusive rights of reproduction and distribution. Defendants’ actions constitute an infringement

of Plaintiff’s exclusive rights protected under the Copyright Act (17 U.S.C. § 101, et seq.).

        44.     Further, as a direct result of the acts of copyright infringement, Defendants have

obtained direct and indirect profits they would not otherwise have realized but for their

infringement of Plaintiff’s Works. Plaintiff is entitled to disgorgement of Defendants’ profits

directly and indirectly attributable to their infringement of Plaintiff’s Works.

        45.     The foregoing acts of infringement constitute a collective enterprise of shared,

overlapping facts, and have been willful, intentional, and in disregard of and with indifference to

the rights of Plaintiff.




                                                  13
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 14 of 19 PageID #:14




       46.     As a result of Defendants’ infringement of Plaintiff’s exclusive rights under its

copyright, Plaintiff is entitled to relief pursuant to 17 U.S.C. § 504.

       47.     The conduct of Defendants is causing, and unless enjoined and restrained by this

Court, will continue to cause Plaintiff great and irreparable injury that cannot fully be

compensated or measured in damages. Plaintiff has no adequate remedy at law. Pursuant to 17

U.S.C. §§ 502 and 503, Plaintiff is entitled to injunctive relief prohibiting Defendants from

further infringing Plaintiff’s copyrights and ordering that Defendants destroy all unauthorized

copies. Defendants’ copies, plates, and other embodiments of Plaintiff’s Works from which

copies can be reproduced should be impounded and forfeited to Plaintiff as instruments of

infringement, and all infringing copies created by Defendants should be impounded and forfeited

to Plaintiff, under 17 U.S.C. § 503.

                                               COUNT V
                                          CIVIL CONSPIRACY

       48.     Plaintiff hereby re-alleges and incorporates by reference the allegations set forth

in paragraphs 1 through 47.

       49.     Plaintiff is informed and believes and thereon alleges that Defendants knowingly

and voluntarily entered into a scheme and agreement to engage in a combination of unlawful acts

and misconduct including, without limitation, a concerted and collaborated effort to maintain the

distribution, marketing, advertising, shipping, offering for sale, or sale of counterfeit

REDACTED products in violation of the Illinois Uniform Deceptive Trade Practices Act, 815

ILCS § 510, et seq.

       50.     The intent, purpose, and objective of the conspiracy and the underlying

combination of unlawful acts and misconduct committed by the Defendants was to undermine

Plaintiff and its business by unfairly competing against it as described above.



                                                  14
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 15 of 19 PageID #:15




       51.      The Defendants each understood and accepted the foregoing scheme and agreed

to do their respective part, to further accomplish the foregoing intent, purpose, and objective.

Thus, by entering into the conspiracy, each Defendant has deliberately, willfully, and maliciously

permitted, encouraged, and/or induced all of the foregoing unlawful acts and misconduct.

       52.      As a direct and proximate cause of the unlawful acts and misconduct undertaken

by each Defendant in furtherance of the conspiracy, Plaintiff has sustained, and unless each

Defendant is restrained and enjoined, will continue to sustain severe, immediate, and irreparable

harm, damage, and injury for which Plaintiff has no adequate remedy at law.

       53.      The injuries sustained by Plaintiff have been directly and proximately caused by

Defendants’ wrongful reproduction, use, advertisement, promotion, offering to sell, and sale of

counterfeit Plaintiff’s REDACTED product.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

       a.       That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all other persons acting for, with, by through, under, or in active concert with

them be temporarily, preliminary, and permanently enjoined and restrained from:

             1. Using Plaintiff’s Trademarks and Works in any manner in connection with the

                distribution, marketing, advertising, offering for sale, or sale of any product that is

                not a genuine Plaintiff’s product, or is not authorized by Plaintiff to be sold in

                connection with Plaintiff’s Trademarks or Works.

             2. Passing off, inducing, or enabling others to sell or pass off any product as a

                genuine Plaintiff’s product or any other product produced by Plaintiff that is not

                Plaintiff’s or not produced under the authority, control, or supervision of Plaintiff




                                                  15
Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 16 of 19 PageID #:16




        and approved by Plaintiff for sale under Plaintiff’s Trademarks and associated

        with or derived from Plaintiff’s Works;

     3. Committing any acts calculated to cause consumers to believe that Defendants’

        counterfeit product is sold under the authority, control, or supervision of Plaintiff,

        or are sponsored by, approved of, or otherwise connected with Plaintiff;

     4. Further infringing Plaintiff’s Trademarks and Works and damaging Plaintiff’s

        goodwill;

     5. Otherwise competing unfairly with Plaintiff in any manner;

     6. Shipping, delivering, holding for sale, transferring or otherwise moving, storing,

        distributing, returning, or otherwise disposing of, in any manner, product or

        inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be

        sold or offered for sale, and which bear any Plaintiff’s Trademarks, or any

        reproductions, counterfeit copies, or colorable imitations thereof;

     7. Selling or transferring control of the Defendant Internet Stores, or any other

        domain name or online marketplace account that is being used to sell or is the

        means by which Defendants could continue to sell counterfeit REDACTED

        product; and,

     8. Offering for sale, or sale of any product bearing Plaintiff’s Works or reproduction,

        counterfeit copy, or colorable imitation thereof that is not a genuine product or not

        authorized by Plaintiff to be sold in connection with Plaintiff’s Trademarks and

        Works; and,

     9. Registering any additional domain names that use or incorporate any of Plaintiff’s

        Trademarks or Works, and,




                                          16
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 17 of 19 PageID #:17




       b.      That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily, preliminarily, and permanently enjoined and restrained from:

            1. Displaying images protected by Plaintiff’s Trademarks or Works in connection

               with the distribution, advertising, offer for sale, and/or sale of any product that is

               not a genuine product of Plaintiff’s or is not authorized by Plaintiff to be sold in

               connection with Plaintiff’s Trademarks and Works; and,

            2. Shipping, delivering, holding for same, distributing, returning, transferring, or

               otherwise moving, storing, or disposing of in any manner products or inventory

               not manufactured by or for Plaintiff, not authorized by Plaintiff to be sold or

               offered for sale, and protected by Plaintiff’s Trademark and Works or any

               reproductions, counterfeit copies, or colorable imitations thereof; and,

       c.      That Defendants, within fourteen (14) days after service of judgment with notice

of entry thereof upon them, be required to file with the Court and serve upon Plaintiff a written

report under oath setting forth in detail the manner and form in which Defendants have complied

with any and all injunctive relief ordered by this Court;

       d.      Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants

and those with notice of the injunction, including any online marketplaces such as: Amazon and

Alibaba Group Holding Ltd., Alipay.com Co., Ltd., and any related Alibaba entities (collectively

“Alibaba”); social media platforms such as: Facebook, YouTube, LinkedIn, Twitter; Internet

search engines such as Google, Bing, and Yahoo; webhosts for the Defendants Domain Names,

and domain name registrars, that are provided with notice of the injunction, cease facilitating




                                                 17
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 18 of 19 PageID #:18




access to any or all webstore product listings through which Defendants engage in the sale of

counterfeit products using Plaintiff’s Trademarks and Works;

       e.      That Defendants account for and pay to Plaintiff all profits realized by Defendants

by reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of Plaintiff’s trademarks be increased by a sum not exceeding three times the

amount thereof, as provided by 15 U.S.C. § 1117;

       f.      For Judgment in favor of Plaintiff against each Defendant that they have: (a)

willfully infringed Plaintiff’s rights in federally registered trademarks pursuant to 15 U.S.C. §

1114; and (b) otherwise injured the business reputation and business of Plaintiff by Defendants’

acts and conduct set forth in this Complaint;

       g.      For Judgment in favor of Plaintiff against each Defendant that they have: a)

willfully infringed Plaintiff’s rights in its federally registered copyrights pursuant to 17 U.S.C. §

501; and, (b) otherwise injured the business reputation and business of Plaintiffs by Defendants’

acts and conduct set forth in this Complaint;

       h.      For Judgment in favor of Plaintiff against each Defendant for actual damages or

statutory damages pursuant to 15 U.S.C. § 1117, at the election of Plaintiff, in an amount to be

determined at trial;

       i.      For Judgment in favor of Plaintiff and against each Defendant for actual damages

or for statutory damages pursuant to 17 U.S.C. § 504(c)(1) of up to $30,000 or pursuant to 17

U.S.C. § 504(c)(2) of $150,000 if such infringement is established as willful, for each and every

one of Plaintiff’s Works found to be infringed

       j.      In the alternative, that Plaintiff be awarded statutory damages pursuant to 15

U.S.C. § 1117(c)(2) of $2,000,000 for each and every use of Plaintiff’s Trademarks;




                                                 18
    Case: 1:21-cv-03792 Document #: 1 Filed: 07/15/21 Page 19 of 19 PageID #:19




         k.     That Plaintiff be awarded its reasonable attorneys’ fees and costs; and,

         l.     That Plaintiff be awarded any and all additional relief that this Court deems

equitable and just.

                                  DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.

38(b).

Dated: July 14, 2021

Respectfully Submitted,

s/James E. Judge/
Zareefa B. Flener (IL Bar No. 6281397)
Lisa A. Harkins (IL Bar No. 6319218)
James E. Judge (IL Bar No. 6243206)
Flener IP Law, LLC
77 W. Washington St., Suite 800
Chicago IL 60602
(312) 724-8874
jjudge@fleneriplaw.com




                                                  19
